Exhibit 10.8

 

Execution Version

 

FIRST AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

 

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDED
AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT (this “Amendment”), dated as of
October 15, 2015, is made by and between SUMMIT MIDSTREAM HOLDINGS, LLC, a
limited liability company organized under the laws of Delaware (the “Borrower”),
each of the Guarantors party hereto (the “Guarantors”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent (in such capacity, together with
its successors in such capacity, the “Administrative Agent”) and collateral
agent (in such capacity, together with its successors in such capacity, the
“Collateral Agent”) under the hereinafter-defined Credit Agreement, and the
Lenders party hereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Administrative Agent (as successor in interest to The
Royal Bank of Scotland plc) and the lenders from time to time party thereto (the
“Lenders”) have entered into a Second Amended and Restated Credit Agreement
dated as of November 1, 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower, the Guarantors
and the Collateral Agent have entered into an Amended and Restated Guarantee and
Collateral Agreement dated as of November 1, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Collateral
Agreement”);

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Borrower, the Guarantors, the Administrative Agent and the undersigned Required
Lenders do hereby agree as follows:

 

1.                                      Amendments to Credit Agreement.

 

(a)                                 Section 1.02 of the Credit Agreement is
hereby amended as follows:

 

(i)                                     Each of the following definitions are
amended and restated in their entirety as follows:

 

“Acquisition Period” shall mean a period elected by the Borrower, with each such
election to be exercised by the Borrower delivering written notice thereof to
the Administrative Agent (who shall thereafter promptly notify the Lenders), (x)
commencing with the funding of the purchase price for any Permitted Business
Acquisition hereunder and ending on the earlier of (a) the date that is 270 days
after the date of such funding, and (b) the Borrower’s election to terminate
such Acquisition Period, such election to be

 

--------------------------------------------------------------------------------


 

exercised by the Borrower delivering notice thereof to the Administrative Agent
(who shall thereafter promptly notify the Lenders); and (y) commencing upon the
Borrower’s election on or after the date of the acquisition of Equity Interests
in any one or more Ohio Joint Ventures, the aggregate cost of which exceeds
$25,000,000, and ending on the earlier of (a) the date that is 270 days after
the date of such election, and (b) the Borrower’s election to terminate such
Acquisition Period, such election to be exercised by the Borrower delivering
notice thereof to the Administrative Agent (who shall thereafter promptly notify
the Lenders); provided, that, (i) once any Acquisition Period is in effect, the
next Acquisition Period may not commence until the termination of such
Acquisition Period then in effect and (ii) after giving effect to the
termination of such Acquisition Period in effect, the Borrower shall be in
compliance, on a Pro Forma Basis, with the Financial Performance Covenants and
no Event of Default shall have occurred and be continuing.

 

“Agreement” shall mean this Credit Agreement, as the same may from time to time
be amended, modified, supplemented or restated, including, without limitation,
by the First Amendment.

 

“Consolidated Debt” at any date shall mean (without duplication) all
Indebtedness consisting of Capital Lease Obligations, Indebtedness for borrowed
money (other than letters of credit and performance bonds to the extent
undrawn), Indebtedness consisting of Letters of Credit issued at the request of
a Loan Party on the behalf of an entity that is neither a Loan Party nor a
Restricted Subsidiary and Indebtedness in respect of the deferred purchase price
of property or services of the Borrower and the Restricted Subsidiaries
determined on a consolidated basis on such date.

 

“Consolidated Net Income” shall mean, for any period, the aggregate of the Net
Income of the Borrower, the Restricted Subsidiaries and the Included Entities
for such period determined on a consolidated basis; provided, that

 

(a)                                 any net after-tax extraordinary, unusual or
nonrecurring gains or losses (less all fees and expenses related thereto) or
income or expenses or charges (including, without limitation, any pension
expense, casualty losses, severance expenses, facility closure expenses, system
establishment costs, mobilization expenses that are not reimbursed and other
restructuring expenses, benefit plan curtailment expenses, bankruptcy
reorganization claims, settlement and related expenses and fees, expenses or
charges related to any offering of Equity Interests of the Borrower, any
Restricted Subsidiary or any Included Entity, any Investment,

 

2

--------------------------------------------------------------------------------


 

acquisition or Indebtedness permitted to be incurred hereunder (in each case,
whether or not successful), including all fees, expenses, charges and change of
control payments related to the Transaction), in each case, shall be excluded;
provided, that, with respect to each unusual or nonrecurring item, the Borrower
shall have delivered to the Administrative Agent a certificate executed by a
Financial Officer specifying and quantifying such item and stating that such
item is an unusual or nonrecurring item,

 

(b)                                 any net after-tax income or loss from
discontinued operations and any net after-tax gain or loss on disposal of
discontinued operations shall be excluded,

 

(c)                                  any net after-tax gain or loss (including
the effect of all fees and expenses or charges relating thereto) attributable to
business dispositions or asset dispositions other than in the ordinary course of
business (as determined in good faith by the board of directors (or equivalent
governing body) of the General Partner) shall be excluded,

 

(d)                                 any net after-tax income or loss (including
the effect of all fees and expenses or charges relating thereto) attributable to
the refinancing, modification of or early extinguishment of indebtedness
(including any net after-tax income or loss attributable to obligations under
Swap Agreements) shall be excluded,

 

(e)                                  Consolidated Net Income for such period of
the Borrower shall be increased to the extent of the amount of cash dividends or
cash distributions or other payments paid in cash (or to the extent converted
into cash) to the Borrower or a Restricted Subsidiary thereof in respect of such
period to the extent that such cash dividends or cash distributions or other
payments paid in cash do not exceed the Borrower’s proportional share in the
EBITDA of such Person (calculated based on Borrower’s and any Restricted
Subsidiary’s aggregate percentage ownership of the total outstanding Equity
Interests of such Person) for (1) any such period ending on or prior to
September 30, 2018, from any Person that is not (i) a Restricted Subsidiary,
(ii) an Ohio Joint Venture or (iii) an Included Entity, or that is accounted for
by the equity method of accounting and (2) any such period ending after
September 30, 2018, from any Person that is not (i) a Restricted Subsidiary or
(ii) an Included Entity, or that is accounted for by the equity method of
accounting;

 

(f)                                   the Net Income for such period of any
Included Entity shall be an amount equal to the product of the Net Income of
such

 

3

--------------------------------------------------------------------------------


 

Included Entity for such period multiplied by the Borrower’s or any Restricted
Subsidiary’s percentage ownership of the total outstanding Equity Interests of
such Included Entity,

 

(g)                                  Consolidated Net Income for such period
shall not include the cumulative effect of a change in accounting principles
during such period,

 

(h)                                 any noncash charges from the application of
the purchase method of accounting in connection with the Transactions or any
future acquisition, to the extent such charges are deducted in computing such
Consolidated Net Income, shall be excluded,

 

(i)                                     accruals and reserves that are
established within twelve months after the Restatement Date and that are so
required to be established in accordance with GAAP shall be excluded,

 

(j)                                    any noncash expenses (including, without
limitation, writedowns and impairment of property, plant, equipment, goodwill
and intangibles and other long-lived assets), any noncash gains or losses on
interest rate and foreign currency derivatives and any foreign currency
transaction gains or losses and any foreign currency exchange translation gains
or losses that arise on consolidation of integrated operations shall be
excluded, and

 

(k)                                 Consolidated Net Income for such period
shall be increased to the extent of any increase in the amount of deferred
revenue for such period (as compared with the preceding period), and decreased
to the extent of any decrease in the amount of deferred revenue for such period
(as compared with the preceding period).

 

“EBITDA” shall mean, with respect to the Borrower, the Restricted Subsidiaries
and the Included Entities on a consolidated basis for any period, the
Consolidated Net Income of such Persons for such period plus (a) the sum of (in
each case without duplication and to the extent the respective amounts described
in subclauses (i) through (xii) of this clause (a) reduced such Consolidated Net
Income for the respective period for which EBITDA is being determined (but
excluding any noncash item to the extent it represents an accrual or reserve for
a potential cash charge in any future period or amortization of a prepaid cash
item that was paid in a prior period)):

 

(i)                                     provision for Taxes based on income,
profits, losses or capital of such Persons for such period (adjusted for the tax
effect of all adjustments made to Consolidated Net Income),

 

4

--------------------------------------------------------------------------------


 

(ii)                                  Interest Expense of such Persons for such
period (net of interest income of such Persons for such period) and to the
extent not reflected in Interest Expense, costs of surety bonds in connection
with financing activities,

 

(iii)                               depreciation, amortization (including,
without limitation, amortization of intangibles and deferred financing fees) and
other noncash expenses (including, without limitation write-downs and impairment
of property, plant, equipment, goodwill and intangibles and other long-lived
assets and the impact of purchase accounting on such Persons for such period),

 

(iv)                              the amount of any restructuring charges
(which, for the avoidance of doubt, shall include retention, severance, systems
establishment cost or excess pension, other post-employment benefits,
curtailment or other excess charges); provided, that with respect to each such
restructuring charge, the Borrower shall have delivered to the Administrative
Agent a Responsible Officer’s certificate specifying and quantifying such
expense or charge and stating that such expense or charge is a restructuring
charge,

 

(v)                                 any other noncash charges,

 

(vi)                              equity earnings or losses in Affiliates unless
funds have been disbursed to such Affiliates by such Persons,

 

(vii)                           other nonoperating expenses,

 

(viii)                        the minority interest expense consisting of
subsidiary income attributable to minority equity interests of third parties in
any Subsidiary of the Borrower that is not a Subsidiary Loan Party or an
Included Entity in such period or any prior period, except to the extent of
dividends declared or paid on Equity Interests held by third parties,

 

(ix)                              costs of reporting and compliance requirements
pursuant to the Sarbanes-Oxley Act of 2002 and under similar legislation of any
other jurisdiction,

 

(x)                                 accretion of asset retirement obligations in
accordance with SFAS No. 143, Accounting for Asset Retirement Obligations and
under similar requirements for any other jurisdiction,

 

(xi)                              extraordinary losses and unusual or
nonrecurring cash charges, severance, relocation costs and curtailments or
modifications to pension and post-retirement employee benefit plans,

 

5

--------------------------------------------------------------------------------


 

(xii)                           restructuring costs related to (A) acquisitions
after the date hereof permitted under the terms hereof and (B) closure or
consolidation of facilities, and

 

(xiii)                        to the extent applicable and solely for the
purpose of determining compliance with the Financial Performance Covenants and
not for any other purpose for which EBITDA is calculated under this Agreement,
any Specified Equity Contribution solely to the extent permitted to be included
in this calculation pursuant to the definition of “Specified Equity
Contribution”;

 

minus (b) to the extent such amounts increased such Consolidated Net Income for
the respective period for which EBITDA is being determined, noncash items
increasing Consolidated Net Income for such period (but excluding any such items
which represent the reversal in such period of any accrual of, or cash reserve
for, anticipated cash charges in any prior period where such accrual or reserve
is no longer required); provided that EBITDA for any period may include, at the
Borrower’s option, Material Project EBITDA Adjustments for such period.

 

Notwithstanding anything herein to the contrary, the sum of (A) all Material
Project EBITDA Adjustments for any period, (B) all EBITDA for such period that
is attributable to Included Entities and (C) all payments described in clause
(e) of the definition of “Consolidated Net Income” included in EBITDA for such
period, shall not exceed 20% of Unadjusted EBITDA for such period.

 

For each calculation period ending on or prior to September 30, 2018, EBITDA of
the Borrower shall be increased by an amount equal to (a) the product of (A) the
aggregate percentage of Equity Interests held by the Borrower and the Restricted
Subsidiaries in each Ohio Joint Venture multiplied by (B) such Ohio Joint
Venture’s EBITDA, calculated as if it were a Restricted Subsidiary; provided,
that at all times in the relevant calculation period, (x) the Ohio Joint
Ventures do not at any time incur or have, in the aggregate, greater than U.S.$5
million of indebtedness for borrowed money or material Liens outside of the
ordinary course of business, (y) the Equity Interests of the Ohio Joint Ventures
that are not owned by the Borrower or a Restricted Subsidiary have no
preferential rights to dividends or other distributions over the Equity
Interests owned by the Borrower or a Restricted Subsidiary and (z) the
Borrower’s and each applicable Restricted Subsidiary’s Equity Interests in the
Ohio Joint Ventures are pledged in accordance with the Collateral and Guarantee
Requirements.

 

6

--------------------------------------------------------------------------------


 

“Excluded Assets” shall mean (a) Equity Interests in any Person (other than (i)
the Borrower, any Subsidiary Loan Party, any Wholly Owned Subsidiary or any
Included Entity and (ii) the Ohio Joint Ventures, to the extent owned by a Loan
Party) to the extent not permitted to be pledged by the terms of such Person’s
constitutional or joint venture documents (and, to the extent any such
prohibition or limitation is removed or the applicable Person has obtained any
required consents to eliminate or waive any such restrictions, such Equity
Interests shall cease to be Excluded Assets), (b) Equity Interests constituting
an amount greater than 65% of the voting Equity Interests of any Foreign
Subsidiary or any Domestic Subsidiary substantially all of which Subsidiary’s
assets consist of the Equity Interest in “controlled foreign corporations” under
Section 957 of the Code, (c) Equity Interests or other assets that are held
directly by a Foreign Subsidiary and (d) any “intent to use” applications for
trademark or service mark registrations filed pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. §1051, unless and until an “Amendment to Allege Use” or a
“Statement of Use” under Section 1(c) or Section 1(d) of the Lanham Act has been
filed, solely to the extent that such a grant of a security interest therein
prior to such filing would impair the validity or enforceability of any
registration that issues from such “intent to use” application.

 

“Lien” shall mean, with respect to any Property, (a) any mortgage, deed of
trust, lien, hypothecation, pledge, encumbrance, charge or security interest in
or on such asset, (b) any arrangement to provide priority or preference, (c) any
financing statement filed in any jurisdiction in the nature of or evidencing a
security interest or any other similar notice of lien under any similar notice
or recording statute of any Governmental Authority, including any easement,
right or way or other encumbrance on any Real Property, including any portion of
or all of the Gathering System, in each of the foregoing cases described in
clauses (a), (b) and (c) whether voluntary or involuntary or imposed by law, and
any agreement to give any of the foregoing; (d) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such Property and (e) in the case of
securities (other than securities representing an interest in a joint venture
that is not a Subsidiary of the Borrower), any purchase option, call or similar
right of a third party with respect to such securities.

 

“Material Contracts” shall mean, collectively, (a) each Gathering Agreement, (b)
each Ohio Joint Venture’s articles or certificate of formation or the limited
liability company agreement, and (c) any

 

7

--------------------------------------------------------------------------------


 

contract or other arrangement, whether written or oral, to which the Borrower or
any Subsidiary Loan Party is a party as to which (individually or together with
all contracts that have been terminated, cancelled or not renewed or are
reasonably expected to be breached, not performed, cancelled or not renewed as
of any date of determination) the breach, nonperformance, cancellation or
failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect, each as amended, restated, supplemented or otherwise
modified as permitted hereunder, and whether such contract or arrangement exists
as of the Restatement Date or is entered into thereafter.

 

“Revolving L/C Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit pursuant to Section
2.05, as such commitment may be (a) ratably reduced from time to time upon any
reduction in the Revolving Facility Commitments pursuant to Section 2.08, (b)
reduced or increased from time to time pursuant to assignments by or to such
Issuing Bank under Section 9.04 and (c) otherwise modified as permitted by this
Agreement. The amount of each Issuing Bank’s Revolving L/C Commitment as of the
Restatement Date is set forth in Schedule 2.01, or in the Assignment and
Acceptance pursuant to which any Lender that becomes an Issuing Bank shall have
assumed its Revolving L/C Commitment, as applicable. Notwithstanding anything
herein to the contrary, the aggregate amount of the Revolving L/C Commitment of
the Issuing Banks shall not exceed U.S.$40.0 million.

 

“Unadjusted EBITDA” shall mean, for any period, the EBITDA for such period,
determined without including any Material Project EBITDA Adjustments, any EBITDA
attributable to an Included Entity, any EBITDA attributable to any Ohio Joint
Venture or any EBITDA attributable to any payment described in clause (e) of the
definition of “Consolidated Net Income”, in each case for such period.

 

(ii)                                  By adding the following defined terms in
appropriate alphabetical order:

 

“First Amendment” shall mean that certain First Amendment to Second Amended and
Restated Credit Agreement and Amended and Restated Guarantee and Collateral
Agreement dated as of October 15, 2015, by and among the Borrower, the
Subsidiary Loan Parties, the MLP Entity, the Administrative Agent, the
Collateral Agent and the Lenders party thereto.

 

8

--------------------------------------------------------------------------------


 

“First Amendment Effective Date” shall mean first date on which conditions
specified in Section 3 of the First Amendment having been satisfied.

 

“Ohio Joint Ventures” shall mean, collectively, Ohio Gathering Company, L.L.C.
and Ohio Condensate Company, L.L.C., and each individually, an “Ohio Joint
Venture”.

 

(b)                            The proviso in Section 3.11 of the Credit
Agreement is hereby amended and restated in its entirely as follows:

 

“provided, that, with respect to this clause (d), except as otherwise expressly
permitted by Section 6.04 of this Agreement, in no case shall an entity that is
not a Loan Party or a Restricted Subsidiary have a Letter of Credit issued on
its behalf.”

 

(c)                             Section 5.04(e) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“(e)(i) upon the consummation of any Permitted Business Acquisition, any
Investment in a joint venture (including an Ohio Joint Venture) permitted by
Section 6.04, the acquisition of any Restricted Subsidiaries or any Person
becoming a Restricted Subsidiaries in each case if the aggregate consideration
for such transaction exceeds U.S.$25.0 million, or upon the reasonable request
of the Administrative Agent (but not, in the case of such request, more often
than annually), an updated Perfection Certificate (or, to the extent such
request relates to specified information contained in the Perfection
Certificate, such information) reflecting all changes since the date of the
information most recently received regarding such entity, pursuant to Section
4.02(e), this paragraph (e) or Section 5.10(f) and (ii) on or before the first
day of any Acquisition Period, a certificate of a Responsible Officer certifying
(A) in the case of an Acquisition Period described in clause (x) of the
definition of “Acquisition Period,” compliance with the requirements of the
definition of “Permitted Business Acquisition”, setting forth calculations
demonstrating compliance with the Financial Performance Covenants and stating
the consideration paid in connection with such acquisition, or (B) in the case
of an Acquisition Period described in clause (y) of the definition of
“Acquisition Period,” compliance with the requirements of either Section 6.04(q)
or 6.04(r), as applicable, setting forth calculations demonstrating compliance
with the Financial Performance Covenants and stating the consideration paid in
connection with such Investment;”

 

(d)                            Section 6.01(p) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

“(p) Guarantees of Indebtedness of Unrestricted Subsidiaries and other Persons
that are not Loan Parties or Restricted Subsidiaries to the extent that
Investments are permitted under Sections 6.04(a)(i), 6.04(i) or 6.04(k);”

 

9

--------------------------------------------------------------------------------


 

(e)                                  Section 6.04 of the Credit Agreement is
hereby amended by (i) deleting the word “and” at the end of paragraph (o)
thereof, (ii) amending and restating paragraph (p) thereof as follows and (iii)
adding the following new paragraphs (q) and (r) to the end thereof:

 

“(p) Investments in joint ventures in an aggregate amount not to exceed
U.S.$100.0 million; provided that both immediately before and after giving
effect thereto: (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (ii) the Borrower and its Restricted
Subsidiaries shall be in compliance, on a Pro Forma Basis after giving effect to
such Investment with the Financial Performance Covenants, each recomputed as at
the last day of the most recently ended fiscal quarter of the Borrower and its
Restricted Subsidiaries;

 

(q)                                 Investments in the Ohio Joint Ventures
constituting (i) the purchase of Equity Interests in the Ohio Joint Ventures
owned on the First Amendment Effective Date by Summit Midstream Partners
Holdings, LLC, including any options to acquire future Equity Interests, and
(ii) the exercise of any options acquired pursuant to clause (i) hereof;
provided, in each case, that both immediately before and after giving effect
thereto: (A) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (B) the Borrower and its Restricted
Subsidiaries shall be in compliance, on a Pro Forma Basis after giving effect to
such Investment with the Financial Performance Covenants, each recomputed as at
the last day of the most recently ended fiscal quarter of the Borrower and its
Restricted Subsidiaries; and

 

(r)                                    Investments in the Ohio Joint Ventures
constituting (i) purchases of additional Equity Interests in the Ohio Joint
Ventures from holders of Equity Interests in the Ohio Joint Ventures (other than
Summit Midstream Partners Holdings, LLC) and (ii) investments in response to
capital calls in respect of the Ohio Joint Ventures that maintain the Borrower’s
then existing ownership percentage therein; provided, in each case, that
immediately before such Investment and after giving effect thereto, both (A)
Liquidity is greater than U.S.$20.0 million, (B) the Borrower shall be in
compliance, on a Pro Forma Basis, with the Financial Performance Covenants, each
recomputed as at the last day of the most recently ended fiscal quarter of the
Borrower and its Restricted Subsidiaries and (C) no Default or Event of Default
shall have occurred and be continuing or would result therefrom.”

 

2.             Amendments to Collateral Agreement.

 

10

--------------------------------------------------------------------------------


 

(a)           Section 3.01(a) of the Collateral Agreement is hereby amended and
restated in its entirety as follows:

 

(a)(i) all Equity Interests owned by it and issued by the Borrower, a Subsidiary
Loan Party or an Included Entity as of the Restatement Date or by an Ohio Joint
Venture as of the First Amendment Effective Date; (ii) any other Equity
Interests owned in the future by such Pledgor and issued by the Borrower, a
Subsidiary Loan Party, an Included Entity or an Ohio Joint Venture; (iii) any
certificates or other instruments representing all such Equity Interests, if
any; (iv) all rights in, to and under each limited liability operating
agreement, limited liability company agreement, bylaws and each other
organizational document of each Pledged Interests Issuer; and (v) to the extent
any Pledged Interest Issuer is a limited liability company or a limited
partnership, as a member or partner, as applicable, of such Pledged Interest
Issuer (collectively, each subpart of clause (a), the “Pledged Stock”); provided
that Pledged Stock shall include the interests listed on Schedule I;

 

(b)           Section 3.03(e) of the Collateral Agreement is hereby amended and
restated in its entirety as follows:

 

(e)           except for restrictions and limitations imposed by the Loan
Documents, listed on Schedule 3.07(e) of the Credit Agreement or otherwise
permitted to exist pursuant to the terms of the Credit Agreement, and to the
extent applicable, laws of any applicable Foreign Jurisdiction with respect to
Pledged Collateral pledged after the Restatement Date and securities laws
generally, (i) the Pledged Collateral (other than Pledged Collateral consisting
of Equity Interests in any Ohio Joint Venture) is and will continue to be freely
transferable and assignable and (ii) none of the Pledged Collateral (other than
Pledged Collateral consisting of Equity Interests in any Ohio Joint Venture) is
or will be subject to any option, right of first refusal, shareholders
agreement, charter or by-law provisions or contractual restriction of any nature
that might prohibit, impair, delay or otherwise affect the pledge of such
Pledged Collateral hereunder, the sale or disposition thereof pursuant hereto or
the exercise by the Collateral Agent of rights and remedies hereunder;

 

3.             Conditions Precedent. This Amendment shall become effective as of
the First Amendment Effective Date provided that the Administrative Agent shall
have received from the Required Lenders and each other party hereto counterparts
(in such number as may be requested by the Administrative Agent) of this
Amendment signed on behalf of such party. The Administrative Agent shall notify
the Borrower and the Lenders of the First Amendment Effective Date, and such
notice shall be conclusive and binding.

 

11

--------------------------------------------------------------------------------


 

4.             Representations and Warranties. Each Loan Party represents and
warrants to the Administrative Agent and each of the Lenders that:

 

(a)           all of the representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (except for any representation and warranty that is qualified by
materiality or Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects) on and as of the First Amendment
Effective Date except to the extent that such representations and warranties
expressly relate solely to an earlier date in which case they shall have been
true and correct in all material respects as of such earlier date, except that
the representations and warranties contained in Section 3.05 of the Credit
Agreement shall be deemed to refer to the most recent financial statements
furnished pursuant to Sections 5.04(a) and (b) of the Credit Agreement,
respectively;

 

(b)           no Default or Event of Default has occurred and is continuing as
of the First Amendment Effective Date under any Loan Document;

 

(c)           this Amendment is within such Loan Party’s organizational powers
and has been duly authorized by all necessary organizational action on the part
of such Loan Party;

 

(d)           this Amendment has been duly executed and delivered by each Loan
Party and constitutes a legal, valid and binding obligation of each Loan Party,
enforceable against such Loan Party in accordance with its terms, subject to
applicable laws affecting creditors’ rights generally and subject to (i) the
effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing; and

 

(e)           this Amendment will not violate any applicable law in any material
respect, will not violate or result in a default or require any consent or
approval under any indenture, agreement or other instrument binding upon any
Loan Party or its property, or give rise to a right thereunder to require any
payment to be made by any Loan Party, except for violations, defaults or the
creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect.

 

5.             Ratification. Except as expressly amended hereby, the Loan
Documents shall remain in full force and effect. The Credit Agreement and the
Collateral Agreement, each as hereby amended, and all rights and powers created
thereby or thereunder and under the other Loan Documents are in all respects
ratified and confirmed and remain in full force and effect.

 

6.             Definitions and References. Any term used in this Amendment that
is defined in the Credit Agreement shall have the meaning therein ascribed to
it. The terms “Agreement” and “Credit Agreement” as used in the Loan Documents
or any other instrument, document or writing furnished to the Administrative
Agent, the Collateral Agent or the Lenders by the

 

12

--------------------------------------------------------------------------------


 

Borrower and referring to the Credit Agreement shall mean the Credit Agreement
as hereby amended. The terms “Agreement” and “Collateral Agreement” as used in
the Loan Documents or any other instrument, document or writing furnished to the
Administrative Agent, the Collateral Agent or the Lenders by the Borrower or any
Guarantor and referring to the Collateral Agreement shall mean the Collateral
Agreement as hereby amended.

 

7.             Miscellaneous. This Amendment (a) shall be binding upon and inure
to the benefit of the Borrower, the Guarantors, the Administrative Agent, the
Collateral Agent and the Lenders and their respective successors and assigns
(provided, however, no party may assign its rights hereunder except in
accordance with the Credit Agreement); (b) may be modified or amended only in
accordance with the Credit Agreement; (c) may be executed in several
counterparts, and by the parties hereto on separate counterparts, and each
counterpart, when so executed and delivered, shall constitute an original
agreement, and all such separate counterparts shall constitute but one and the
same agreement; and (d) TOGETHER WITH THE OTHER LOAN DOCUMENTS, EMBODIES THE
ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS, CONSENTS AND
UNDERSTANDINGS RELATING TO SUCH SUBJECT MATTER. Delivery of an executed
counterpart of a signature page to this Amendment by telecopy or as an
attachment to an email shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

8.             Loan Document. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender, the Administrative Agent or the
Collateral Agent under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents. On and after the effectiveness of this
Amendment, this Amendment shall for all purposes constitute a Loan Document.

 

9.             Governing Law. This Amendment shall be governed by, and construed
in accordance with, the law of the State of New York.

 

[Signature Pages Follow]

 

13

--------------------------------------------------------------------------------


 

The parties hereto have caused this Amendment to be duly executed as of the day
and year first above written.

 

 

BORROWER:

 

 

 

SUMMIT MIDSTREAM HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Matthew S. Harrison

 

Name:

Matthew S. Harrison

 

 

Title:  Executive Vice President

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

SUMMIT MIDSTREAM PARTNERS, LP

 

 

 

 

By:

SUMMIT MIDSTREAM GP, LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Matthew S. Harrison

 

Name:

Matthew S. Harrison

 

 

Title:  Executive Vice President

 

 

 

 

 

 

 

DFW MIDSTREAM SERVICES LLC

 

SUMMIT MIDSTREAM FINANCE CORP.

 

GRAND RIVER GATHERING, LLC

 

RED ROCK GATHERING COMPANY, LLC

 

BISON MIDSTREAM, LLC

 

POLAR MIDSTREAM, LLC

 

EPPING TRANSMISSION COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Matthew S. Harrison

 

Name:

Matthew S. Harrison

 

 

Title:  Executive Vice President

 

 

Signature Pages — SMLP First Amendment

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

 

ASSOCIATION, as Administrative Agent, Collateral Agent and a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Alan W. Wray

 

 

Name:

Alan W. Wray

 

 

Title:

Managing Director

 

 

Signature Pages — SMLP First Amendment

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

 

 

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jason S. York

 

 

 

Name:

Jason S. York

 

 

 

Title:

Authorized Signatory

 

 

Signature Pages — SMLP First Amendment

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Clayborne

 

 

 

Name:

Michael Clayborne

 

 

 

Title:

Vice President

 

 

Signature Pages — SMLP First Amendment

 

--------------------------------------------------------------------------------


 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dusan Lazarov

 

 

 

Name:

Dusan Lazarov

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Shannon

 

 

 

Name:

Michael Shannon

 

 

 

Title:

Vice President

 

 

Signature Pages — SMLP First Amendment

 

--------------------------------------------------------------------------------


 

 

 

BMO HARRIS FINANCING, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin Utsey

 

 

 

Name:

Kevin Utsey

 

 

 

Title:

Director

 

 

Signature Pages — SMLP First Amendment

 

--------------------------------------------------------------------------------


 

 

 

ING CAPITAL LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Hans Beekmans

 

 

 

Name:

Hans Beekmans

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Subha Pasumarti

 

 

 

Name:

Subha Pasumarti

 

 

 

Title:

Managing Director

 

 

Signature Pages — SMLP First Amendment

 

--------------------------------------------------------------------------------


 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Kee

 

 

 

Name:

David Kee

 

 

 

Title:

Managing Director

 

 

Signature Pages — SMLP First Amendment

 

--------------------------------------------------------------------------------


 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher Kuna

 

 

 

Name:

Christopher Kuna

 

 

 

Title:

Vice President

 

 

Signature Pages — SMLP First Amendment

 

--------------------------------------------------------------------------------


 

 

 

COMPASS BANK

 

 

 

 

 

 

 

 

 

 

By:

/s/ Gabriela Albino

 

 

 

Name:

Gabriela Albino

 

 

 

Title:

Vice President

 

 

Signature Pages — SMLP First Amendment

 

--------------------------------------------------------------------------------


 

 

 

AMEGY BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jill McSorley

 

 

 

Name:

Jill McSorley

 

 

 

Title:

Senior Vice President

 

 

Signature Pages — SMLP First Amendment

 

--------------------------------------------------------------------------------


 

 

 

REGIONS BANK

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Valentine

 

 

 

Name:

David Valentine

 

 

 

Title:

Senior Vice President

 

 

Signature Pages — SMLP First Amendment

 

--------------------------------------------------------------------------------


 

 

 

CITIBANK, N.A.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tom Benavides

 

 

 

Name:

Tom Benavides

 

 

 

Title:

Director

 

 

Signature Pages — SMLP First Amendment

 

--------------------------------------------------------------------------------


 

 

 

CREDIT AGRICOLE CORPORATE & INVESTMENT BANK

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dixon Schultz

 

 

 

Name:

Dixon Schultz

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael Willis

 

 

 

Name:

Michael Willis

 

 

 

Title:

Managing Director

 

 

Signature Pages — SMLP First Amendment

 

--------------------------------------------------------------------------------


 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Luke Syme

 

 

 

Name:

Luke Syme

 

 

 

Title:

Assistant Vice President

 

 

Signature Pages — SMLP First Amendment

 

--------------------------------------------------------------------------------


 

 

 

BRANCH BANKING & TRUST COMPANY

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ryan Aman

 

 

 

Name:

Ryan Aman

 

 

 

Title:

Vice President

 

 

Signature Pages — SMLP First Amendment

 

--------------------------------------------------------------------------------


 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dmitriy Barskiy

 

 

 

Name:

DMITRIY BARSKIY

 

 

 

Title:

Authorized Signatory

 

 

Signature Pages — SMLP First Amendment

 

--------------------------------------------------------------------------------


 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michelle Latzoni

 

 

 

Name:

Michelle Latzoni

 

 

 

Title:

Authorized Signatory

 

 

Signature Pages — SMLP First Amendment

 

--------------------------------------------------------------------------------


 

 

 

CADENCE BANK, N.A.

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Anderson

 

 

 

Name:

David Anderson

 

 

 

Title:

Senior Vice President

 

 

Signature Pages — SMLP First Amendment

 

--------------------------------------------------------------------------------


 

 

 

MIDFIRST BANK

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Signature Pages — SMLP First Amendment

 

--------------------------------------------------------------------------------


 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

Signature Pages — SMLP First Amendment

 

--------------------------------------------------------------------------------


 

 

 

COMERICA BANK

 

 

 

 

 

 

 

 

 

 

By:

/s/ John S. Lesikar

 

 

 

Name:

John S. Lesikar

 

 

 

Title:

Sr. Vice President

 

 

Signature Pages — SMLP First Amendment

 

--------------------------------------------------------------------------------


 

 

 

TORONTO DOMINION (TEXAS) LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rayan Karim

 

 

 

Name:

Rayan Karim

 

 

 

Title:

Authorized Signatory

 

 

Signature Pages — SMLP First Amendment

 

--------------------------------------------------------------------------------

 